Title: To John Adams from Samuel Adams, 25 October 1778
From: Adams, Samuel
To: Adams, John


     
      My dear Sir
      Philade Octob 25. 1778
     
     Your Favor of the 24th of May did not reach my hand till yesterday. The Gentleman who brought it, Mr. Archer, tells me he had a Passage of Eleven Weeks. I will show him the Respect due to the Character you give him, and properly regard such future Recommendations as may come from you.
     I suppose you have been fully and officially informd of the State of our military Affairs since the Enemy evacuated this City and met with a Drubbing at Monmouth. And as publick Letters will doubtless be forwarded by this Conveyance, it is needless for me to give you a particular Detail of what has happend since. By those Letters you will be informd that Dr. Franklin is appointed Minister Plenipotentiary at Versailes. It is not yet determind how you will be disposd of; but as Congress entertain great Expectations from your Services, you may depend upon Employment being allotted for you somewhere. The critical Situation of the Powers of Europe in general, renders it somewhat difficult for us to determine, to which of them to make our Addresses at present. Every Cabinet I suppose is busily engagd in making the necessary Arrangements and preparing for the opening a Campaign, if War should take Place. In this Case, I should think France must be our Pole Star, while it continues, and our Connections must be formd with hers. In the mean time however, Holland, whose Policy is always to be at Peace, may be open for a Negociation; and in my opinion, we ought to take the earliest opportunity to tempt her.
     The two main Armies at and near New York have been quiet since the Enemy retreated to that City. We have made another Expedition against Rhode Island. Our Arms were not disgracd, though we did not succeed to our Wishes. Genl. S. behavd as usual with Bravery; but some will have it that there is a Mixture of Imprudence in every thing he does. He promisd himself to share with Gates in the Glory of Victory, and as an officer of Spirit, no doubt he felt vexed with the Disappointment; but he was too sanguine in my opinion, when he expected that the Count D Estaing would remain there, in the Circumstances which he was thrown into by a violent Storm he met with when in Pursuit of Lord Howe. This unforeseen and unavoidable Accident left him too much inferior to the British Squadron to run the Risque with any Degree of Prudence. It was a Misfortune which we all regret, but must bear. Knowing the high Temper of the People of my native Town, I, immediately upon hearing it, wrote to some of the principal Men to prevent Blame being cast on the Count for leaving Rhode Island; a Disposition which I apprehended the artful Tories (for such there are even there) would encourage with a View of discrediting our new and happy Alliance, in the Minds of injudicious Whigs. I am happy to be informd that the Count and his officers, and indeed every french Gentlemen is treated there with the highest Marks of Respect and Friendship.
     For some Weeks past there have been Reports here that the Enemies Troops at N York were about to embark, as they gave out on a grand Expedition, and we are now assured that Sixteen Sail of the line and about one hundred and fifty Transports put to Sea on Tuesday the 20th Instant. Various are the Conjectures of their Destination. Whether to Boston, South Carolina or the West Indies, a few Days will decide. The Count D Estaing has sufficiently securd his Ships in Case of an Attack on them; and if they land their Troops with Intent to march them to Boston, it is my opinion they will repent of their Expedition. It appears to me most probable that the Troops are bound to the West Indies, and that the Ships of War, after having convoyd them to a certain Latitude will return for the Protection of the Garrisons which I suppose are to be left at Newport and New York. The Enemy will be loth to quit the small Portion of Land they possess within the United States; for though they must despair of subduing us by Arms, it will be necessary for them to oblige us to continue the Expence of large Armies in order to nonplus us in the Art of financiering. This may be a Method of carrying on the Contest, the most puzzling to us; but I trust we shall disappoint them.
     The Marquis De la Fayette whose extraordinary Merit is fully known to you, does me the Honor of taking the Care of this Letter, and will deliver it to you.
     I am, my dear Sir, with the greatest Sincerity Your affectionate
     
      Saml Adams
     
    